DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The 112 rejection is withdrawn in view of the amendment.
The rejection of record has been modified in view of the amendment. As previously indicated, please note that when a claim mention words such as relation, enable, etc., they are not modifying the method/device in any meaningful way, they are just a description of relationships and/or non-claimed possibilities. The examiner invites the applicant to avoid the use of language that suggest but does not require.

Election/Restrictions
Newly submitted claims 23, 24 and amended claim 9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the limitation of modifying the coding rate was not originally claimed and it is differently classified in H04L 47/38, while the present application is classified H04W 36/0011.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-10, 14 and 23-24 are withdrawn from 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bakthavathsalu 20120163344 in view of Rideout 20070005804.

As to claim 1, Bakthavathsalu discloses a method, comprising: at a user equipment (UE) [12] configured with a wireless network connection (see abstract): establishing a multimedia data stream [making a voice or data call to another device probably] with a further UE (see abstract); identifying a predetermined condition [92], wherein the predetermined condition indicates a decrease in quality of the multimedia data stream at the further UE, the predetermined condition including identifying a first measurement data that satisfies a first predetermined threshold (see par. 0024, 0074); and implementing a mechanism [vertical/iRAT/inter-RAT handover will improve quality at both devices] wherein the mechanism controls the decrease in quality of the multimedia data stream at the further UE [182] (see par. 0024, 0080).  Bakthavathsalu does not explicitly disclose details of the voice or data call of the further UE. 
In an analogous art, Rideout discloses transmitting the multimedia data stream as a real-time transport protocol (RTP) to the further UE via the wireless network connection based on the first measurement data; transmitting a real-time transport control protocol (RTCP) packet to the further UE over a cellular network connection via a currently camped base station based on the first measurement data (RTCP) packet to the further UE over a network connection based on the first measurement data (see par. 0115, 0138-0139, 0371), [desired outcome not a limitation: wherein the transmission of the RTCP packet enables the multimedia data stream to continue over the cellular network connection]; and wherein the mechanism controls the decrease in quality of the multimedia data stream at the further UE (see par. 0092-0095, 0116). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing 
As to claim 2, Bakthavathsalu discloses the method of claim 1, wherein the wireless network connection is a wireless local area network (WLAN) connection and identifying the predetermined condition comprises: relates to an inter-radio access technology (iRAT) handover (see par. 0024, 0048-049, 0078, 0080).
As to claims 3-5, Bakthavathsalu discloses the method of claim 2, wherein the mechanism comprises: transmitting a real-time transport control protocol (RTCP) packet to the further UE over a cellular network connection via a currently camped base station [soft handover] (see par. 0092-0093), [please note that the remaining text is not a limitation of the method, but a description of what the outcome of the transmission may enable: wherein the transmission of the RTCP packet enables the multimedia data stream to continue over the cellular network connection]; and identifying second measurement data satisfies a second predetermined threshold, wherein the iRAT handover from the WLAN to the cellular network is performed based on the second predetermined threshold (see par. 0049, 0074-0075); wherein the first measurement data and the second measurement data comprises data for one of a same parameter or a different parameter (see par. 0074-0075); prior to the iRAT handover, transmitting the multimedia data stream to the further UE over both the WLAN connection and the cellular network connection [soft handover] (see par. 0093).
Regarding claims 16-17, they are the corresponding integrated circuit claims of method claims 1-2. Therefore, claims 16-17 are rejected for the same reasons as shown above.
Allowable Subject Matter
Claims 21-22 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Bakthavathsalu discloses in fig. 6 and 7 using a predetermined threshold in a time window, but fails to disclose the combination of identifying that the first predetermined threshold is no longer satisfied for a time window and an iRAT handover has not occurred.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647